DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 28 both recite the limitation ‘a clamping device…’ at Lines 5 and 4 respectively. Later in the claims, ‘a clamping device…’ is again recited at Lines 9 and 8 respectively. It is unclear whether these clamping devices are meant to refer to the same clamping device, or there are first and second clamping devices. For purposes of examination, the two instances of clamping devices recited are interpreted as being the same clamping device.
Claim 28 recites ‘a method of use of the hand-held apparatus (emphasis added)’ at Line 1 and ‘the elongated tubular body’ at Lines 10, 14, 15 and 19. There is insufficient antecedent basis for these limitations in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fairbanks (US 3293952).
Regarding claims 28 and 29, Fairbanks discloses a method of use of a hand-held apparatus 2. The apparatus comprises a housing 6 with a center axis, a first end portion and a second end portion. The housing forms an external guide for a cutting tool 146. A clamping device 28/30 includes a first actuator 136 and two movable and lockable gripper arms 28/30. The clamping device is arranged to be adjusted from a first, inactive position into a second, active position in which the clamping device is arranged to hold the apparatus fixed to an elongated tubular body 4. A rotatable cutting tool 146 is arranged inside the housing and is arranged to be moved axially from a non-cutting position into a cutting position, the cutting tool being rotatably connected to a second actuator 244 via an adapter 182. A device (chuck described at Col. 6, Lines 28-32) connects to a driving means (drill 184) arranged to rotate the cutting tool.
The method comprises the steps of positioning the hand-held apparatus at the elongated, tubular body, clamping the apparatus to the elongated tubular body by bringing the clamping device from the first, inactive position to the second, active position. Rotation is then imparted to the cutting tool by activating the driving means and the cutting tool is moved from the non-cutting position into the cutting position by .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fairbanks (US 3293952) in view of Thompson et al. (US 4902174, hereinafter ‘Thompson’) and Kaminsky (US 4514116).
Regarding claim 16, Fairbanks discloses a hand-held apparatus for hole-making in an elongated tubular body 4. The apparatus comprises a housing 6 with a center axis, a first end portion and a second end portion. The housing forms an external guide for a cutting tool 146. A clamping device 28/30 includes a first actuator 136 and two movable and lockable gripper arms 28/30. The clamping device is arranged to be adjusted from a first, inactive position into a second, active position in which the clamping device is arranged to hold the apparatus fixed to the elongated tubular body. A rotatable cutting tool 146 is arranged inside the housing and is arranged to be moved axially from a non-cutting position into a cutting position, the cutting tool being rotatably connected to a second actuator 244 via an adapter 182. A device (chuck described at 
Fairbanks does not disclose the inner workings of the air drill 184, and therefore does not explicitly disclose the axial and radial forces from the second actuator being transmitted to the adapter via a thrust and ball bearing respectively.
Thompson discloses a similar cutting tool, in which axial forces are transmitted to an adapter 58 connected to a cutting tool 60 via a thrust bearing 46.
It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate a thrust bearing as taught by Thompson into the drill of Fairbanks, to successfully enable the drill to be pressed into the workpiece, thereby advancing the cutting tool, without creating excessive friction and heat.
Additionally, Kaminsky discloses a similar drive apparatus, wherein internally, several ball bearings 10/23/24 exist to center and enable a shaft 9 to rotate without becoming off-centered.
Therefore it would also have been obvious to one having ordinary skill in the art at the time of filing to incorporate at least one radial ball bearing as taught by Kaminsky into the drill of Fairbanks, to successfully enable the drill to rotate the cutting tool without moving out of center, and to reduce the friction generated by a shaft rotating about an axis.
Regarding claims 19 and 20, Fairbanks discloses the apparatus comprising a centering device including at least two abutment faces separated by notches 12 (see Fig. 10) placed symmetrically about the center axis of the housing arranged to position 
Regarding claim 21, Fairbanks discloses the lockable gripper arms being arranged to hold the elongated tubular body fixed against the housing.
Regarding claim 22, Fairbanks discloses the clamping device comprising two movable and lockable gripper arms 28/30 arranged to hold the elongated tubular body fixed against the housing.
Regarding claim 24, Fairbanks discloses the second actuator comprising a screw 244.
Regarding claim 25, Fairbanks discloses that when the rotatable cutting tool is in a non-cutting position, it is a distance from the elongated tubular body when the elongated tubular body is fixed in the clamping device (see Fig. 8).
Regarding claim 26, Fairbanks discloses the apparatus including a releasable attachment device (chuck) for the driving means (Col. 6, Lines 28-32).
Regarding claim 27, Fairbanks discloses the driving means consisting of a drill.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fairbanks (US 3293952) in view of Thompson et al. (US 4902174) and Kaminsky (US 4514116) as applied to claim 16 above, and further in view of Kornau et al. (USPG 20030116967, hereinafter ‘Kornau’).
Regarding claim 23, none of Fairbanks, Thompson or Kaminsky disclose the gripper arm(s) being spring-loaded.
However, Kornau discloses the concept of two clamping arms 34/44 being spring-loaded (Paragraphs [0046-0047]) to allow a user a free hand when aligning/assembling the apparatus.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of claim 16 by making the gripper arm spring-loaded, as taught by Kornau, to enable a user to more easily and quickly attach or remove the apparatus.
Allowable Subject Matter
Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.